Title: To Alexander Hamilton from Jonathan Cass, 9 May 1800
From: Cass, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Wilmington Delaware May 9th. 1800
          
          I have received your orders of the 7 Inst. respecting my recruits being Sent on to Pittsburgh—and as soon as I hear from the D.Q Master General, they shall be immediately complied with.
          I am Sir, with much respect & esteem your most obedient Servant.
          
            J. Cass Major 3d R. Inft’y.
          
          Major General Hamilton
        